ORDER

This matter came before the Court on the Joint Petition of the Attorney Grievance Commission of Maryland and Respondent, Herbert Aldon Callihan, Jr., to disbar the Respondent, by consent, from the practice of law.
The Court, having considered the Petition, it is this 11th day of June, 2008,
ORDERED, by the Court of Appeals of Maryland, that the Respondent, Herbert Aldon Callihan, Jr., be and he is hereby disbarred by consent from the practice of law in the State of Maryland, and it is further,
ORDERED that the Clerk of this Court shall remove the name of Herbert Aldon Callihan, Jr. from the register of attorneys in the Court and certify that fact to the Client Protection Fund and all Clerks of all judicial tribunals in this State in accordance with Maryland Rule 16-773(d).